Citation Nr: 0115674	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD) currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The veteran had active service from May 1966 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before a Hearing 
Officer at the RO in June 1999.  A videoconference hearing 
before a member of the Board was scheduled for March 2000, 
but the veteran did not appear for the hearing.  Good cause 
not having been shown, the request for a hearing has been 
effectively withdrawn.  38 C.F.R. § 20.704.  

In a written statement to the Board, dated in May 2001, the 
veteran's representative argued that the veteran has had an 
increased rating claim pending since January 1981.  It is not 
clear whether he is attempting to raise the issue of 
entitlement to an earlier effective date for a 30 percent 
rating for PTSD.  The Board refers this matter to the RO for 
clarification and action, if appropriate.  


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the claims folder was forwarded 
to the Board, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board notes that the veteran's representative has argued 
that the evidence in the file is complete regarding the 
veteran's increased rating claim and there is no need for a 
remand from the Board for compliance with the notice 
requirements of the VCAA.  The veteran is seeking an 
increased rating for his service-connected PTSD.  He argues 
that his PTSD symptoms render him unemployable.  Upon review 
of the record, the Board is not satisfied that all relevant 
facts have been properly developed and will request that the 
RO take additional action before the Board enters a decision 
on the merits of the claim.  

In the report of a VA PTSD examination in May 1998, the 
physician stated that chart review showed the veteran was 
hospitalized at the VA Medical Center (VAMC) in Ann Arbor, 
Michigan, in January 1998 with diagnoses of PTSD and sleep 
apnea.  At that time the veteran reportedly had one month of 
increasing anger, irritability, flashbacks, suicidal ideation 
with a plan and homicidal ideation toward children in his 
neighborhood.  A narrative summary of the January 1998 VA 
hospitalization is not of record and should be obtained.  At 
the May 1998 examination the veteran named a health care 
provider he saw on a weekly basis and said he also attended a 
"combat" group weekly at the Ann Arbor VAMC.  

At the veteran's June 1999 hearing, he testified that because 
of his PTSD he was hospitalized at the VA hospital in Ann 
Arbor, Michigan, in January 1998.  The veteran testified that 
he last worked in 1983 as a part-time worker for a rental car 
company.  He testified that he left the job because he could 
not deal with aggravation and got into a fight.  At the 
hearing, the veteran testified that he lived in the basement 
of his house while the rest of his family lived upstairs.  
During the day the only time he went upstairs was to use the 
bathroom.  Every night he would get up and patrol the area.  
He testified that he participated in weekly sessions of a 
"combat" group that met at the Ann Arbor VAMC.  He said these 
meetings were led by a man he thought worked at the Vet 
Center or the VA hospital in Detroit and a chaplain from the 
VA hospital in Ann Arbor.  Review of the record shows that 
the RO requested and obtained outpatient records from the Ann 
Arbor VA medical center.  As those records do not include 
reports of the reported weekly group sessions, further 
clarification and an attempt to obtain those records is 
necessary.  

The file includes records received from the Social Security 
Administration (SSA) indicating that SSA disability benefits 
were continued in August 1996 and that the case was diaried 
for review in July 1999.  As records used in a July 1999 
review by SSA would be pertinent to the veteran's current VA 
appeal, they should be obtained.  See Murinscak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).  

On the basis of the hearing testimony and initial review of 
the evidence in the claims folder, the Board notes that 
veteran's testimony and statements from his representative 
raise an intertwined claim for entitlement to a total rating 
based on unemployability due to service-connected 
disabilities, and the Board will refer this matter to the RO 
for appropriate action.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact SSA and request 
a copy of any determination dated later 
than August 1996 concerning the status of 
the veteran's disability benefits and a 
copy of the records upon which the 
determination was based.  

2.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
from whom he has received treatment or 
evaluation for his service-connected PTSD 
since March 1997.  In particular, he 
should identify, by name and 
organization, the leader of the "combat" 
group he has reported meeting with on a 
weekly basis.  With any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all identified medical 
records.  In any event, the RO should 
obtain the narrative summary of the 
veteran's January 1998 hospitalization at 
the Ann Arbor VAMC.  The RO should also 
request any additional VA outpatient 
records that may be available for the 
veteran from the Ann Arbor VAMC, to 
include any mental health clinic records, 
dated from March 1997 to the present. 

3.  The RO should arrange for an 
examination of the veteran by a 
psychiatrist to determine the current 
nature and severity of the veteran's 
service-connected PTSD.  Any indicated 
studies should be performed.  The 
psychiatrist should provide a global 
assessment of functioning score based on 
the veteran's service-connected 
psychiatric disability with an 
explanation of the significance of the 
score assigned.  The psychiatrist should 
also provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the veteran's 
service-connected psychiatric disability, 
including whether it renders him 
unemployable.  The rationale for all 
opinions expressed should be provided.  
The claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
the claims file was reviewed.  

4.  Then the RO should adjudicate the 
claim for entitlement to a total rating 
based on unemployability due to service-
connected disabilities.  If the results 
are unfavorable, the veteran should be 
provided with notice and afforded the 
opportunity to initiate an appeal on the 
matter.  

5.  The RO should also readjudicate the 
appellate issue of entitlement to an 
increased evaluation for PTSD with full 
consideration of the additional evidence 
added to the record, and the requirements 
of the VCAA. 

Thereafter, the veteran and his representative should be 
furnished a supplemental statement of the case addressing all 
issues in appellate status.  The veteran and his 
representative should be provided an appropriate opportunity 
to respond to the supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




